In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-18-00202-CV


 IN THE MATTER OF THE MARRIAGE OF JENNIFER LEE HORAN AND RAJ LEWIS
      HORAN AND IN THE INTEREST OF M.H.H. AND K.M.H., CHILDREN

                           On Appeal from the 242nd District Court
                                    Hale County, Texas
               Trial Court No. B40201-1502, Honorable Kregg Hukill, Presiding

                                      January 7, 2019

                    ORDER ON JOINT MOTION TO DISMISS
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Raj Lewis Horan, appellant, appeals from the trial court’s judgment granting a

divorce to the parties, establishing rights to the children, and dividing the parties’ marital

property, among other things. In his notice of appeal, Horan expressed his desire to

“appeal the Court’s judgment . . . rendered on February 15, 2018.” On December 20,

2018, the parties filed a “Joint Motion to Dismiss Appeal” signed by both parties’ attorneys.

In the motion, they represented that “[t]he parties have reached an agreement to

compromise and settle their differences in the suit.” The parties also request that we “set

aside the trial court’s judgment as to the division of the community estate without regard
to the merits and remand the case to the trial court for rendition of judgment in accordance

with the parties’ agreement. Tex. R. App. P. 42.01(a)(2)(B).”

       We grant the parties’ joint motion and set aside that part of the judgment “as to the

division of the community estate,” and, as requested by the parties, remand the issue

about the division of the community estate to the trial court for effectuation of their

settlement agreement. As requested by the parties, we dismiss the remainder of the

appeal without affirming the unmodified portions of the judgment.

       It is so ordered.



                                                                Per Curiam




                                             2